Citation Nr: 1748355	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-15 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a respiratory/lung disorder, to include chronic obstructive pulmonary disease (COPD)/asthma, emphysema, and chronic bronchitis, claimed as due to Agent Orange/herbicide exposure.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to December 1971. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2013 rating decision of the VA Regional Office (RO) in Des Moines, Iowa.  In pertinent part, the RO denied service connection for COPD.  

During the pendency of the appeal, the Veteran requested a videoconference hearing, but cancelled his request in correspondence received in January 2017.

In May 2017, the Board remanded this claim, as well as, a claim for service connection for diabetes mellitus for additional development.

The Board notes that in June 2017, the RO conceded Agent Orange exposure and granted service connection for diabetes mellitus with erectile dysfunction and peripheral neuropathy of the bilateral lower extremities.  Those claims have not been appealed and are not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Veteran submitted a Respiratory Conditions Disability Questionnaire wherein his private medical provider diagnosed him with COPD, emphysema, asthma, and chronic bronchitis.  The provider opined first that "EMPHYSEMA IS CAUSED BY SMOKING" and then that "Agent Orange "at least as likely as not" may make this condition worse."  The Board finds that a VA examination or medical opinion is necessary to address the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that in September 2017, the Veteran's attorney argued that a medical opinion is not necessary as there is one of record.  However, the tentative and apparent speculative nature of the private examiner's assertion calls for clarification.  An adequate medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran, and his attorney, a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence from all VA and non-VA health care providers who have treated the Veteran for a respiratory disorder that is not currently of record.  Specifically, request that the Veteran furnish, or furnish appropriate authorizations to obtain, all outstanding, pertinent private (non-VA) records.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After all records and/or responses received from each contacted entity have been associated with the claim (to the extent possible), refer the Veteran's entire claims to a medical professional of appropriate expertise.  If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination as to the etiology of the claimed respiratory disorder(s).  

The contents of the electronic claim files (in VBMS and Virtual VA), should be made available to the designated examiner for review.  If an examination is conducted, all tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

The examiner is asked to provide an opinion addressing the following questions:

It is at least as likely as not (50 percent or greater probability) that any claimed respiratory/lung disorder, to include COPD/asthma, emphysema, and/or chronic bronchitis was (i) caused by, or results from service, to include conceded Agent Orange/herbicide exposure or (ii)
has permanently progressed at an abnormally high rate due to or as the result of conceded Agent Orange exposure?  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history - to include the June 2015 Respiratory Conditions Disability Questionnaire provided by the Veteran's VA medical provider - and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance being expressed in the study of this case.

3.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran (and his/her representative) the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




